Case: 7:18-cv-00023-KKC-EBA Doc #: 73 Filed: 11/04/20 Page: 1 of 1 - Page ID#: 310



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION -- PIKEVILLE

 ELLIS KEYES,                                                  CIVIL NO. 7:18-CV-23-KKC
          Plaintiff,

 v.                                                              OPINION AND ORDER

 EDISON BANKS,
          Defendant.



      Plaintiff Ellis Keyes has filed a motion for leave to appeal without paying the filing fee (DE 71.)

The caption of the motion states “United States Court of Appeals for the Sixth Circuit,” indicating

that Keyes may have intended to make the motion before that court. Fed. R. Civ. P 7(b)(2), 10(a). To

the extent that Keyes intended to move this Court to waive the filing fee, the Court hereby ORDERS

that the motion is DENIED.

      A plaintiff moving to appeal in forma pauperis must attach to his motion an affidavit that 1) shows

in the detail prescribed by Form 4 of the Appendix of Forms to the Federal Rules of Appellate

Procedure the individual's inability to pay or give security for fees and costs; 2) claims an entitlement

to redress; and 2) states the issues the party intends to present on appeal. Fed. R. App. 24(a)(1).

      In addition, the Court cannot grant the motion if it finds the appeal is not taken in good faith. 28

U.S.C.A. § 1915(a)(3). Plaintiff did not set forth the issues he intends to raise on appeal in his

affidavit, but he did state them in the motion. Plaintiff has stated no non-frivolous appellate issue.

Accordingly, the Court finds that the appeal is not taken in good faith. The motion must be denied.

      Dated November 04, 2020
